DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 15 December 2020 fails to place the application in condition for allowance. 
Claims 1, 3, 4, 6, 9, 10, 21-26, 30, and 31 are currently pending and under examination.

Status of Rejections
The rejection of claims 1, 3, 4, 6, 9, 10, 21-26, 30, and 31 under 35 U.S.C. 103(a) is herein withdrawn due to Applicant’s Amendment filed 15 December 2020.
New rejections are provided herein.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 9, 10, 21-26, 30, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly, Applicant argues the prior art references do not disclose the instant specific materials of the instant claims. No further arguments were presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan in view of Song et al (US 2013/0093199 A1) and Myllymaki et al (US 2017/0009350 A1) OR Facchini et al (US 2010/0304172 A1).
As to claims 1, 3, and 6, Stephan discloses a non-line-of-sight (NLOS) coating process (title) for a substrate having first and second transverse surfaces where the second surface lacks a LOS for depositional processing (this phrase is interpreted as applied via MPEP 2111.02 II), the NLOS coating process comprising: 
	electroplating or electroless plating a crack-resistant interlayer coating to at least the second surface (claim 1 step b); and 
	applying a wear-resistant coating to the crack-resistant interlayer coating by electrolytic or electroless plating. (claim 1 step c with hard particles in claim 3 of Ni where the hard particles are cited col. 3 lines 24-29).
	wherein the first surface defines plane (top surface of 13) and the substrate defines a ore hole recessed into the such substrate from the plane and the second surface is an interior facing /surface of the bore hole continuously from the plane of the first surface to an interior end of the bore hole (surface 14 to opposite face of 12). 
	As to claim 3, Stephan is concerned with protecting aluminum substrate (col. 1 lines 14 as required by instant claim 3), but fails to disclose  wherein the crack-resistant interlayer coating comprises at least one of zinc (Zn), tin (Sn), tin-zinc (Sn-Zn), silver (Ag), indium (In), bismuth (Bi), gold (Au), lead (Pb), cadmium (Cd) and wherein the wear-resistant coating further comprises boron nitride (BN), cubic BN, or diamonds.
	Song discloses a crack-resistant interlayer coating comprises zinc ([0027]).
	Facchini discloses hard particles for use in electroplating compositions comprising diamonds or boron nitride ([0047]). Myllymaki discloses wherein examples of hard particles are diamons or chromium carbide ([0079]).
prima facie obvious to exchange on for the other (See MPEP 2144.07 and 2143 A) where the hard particles are further recognized to enhance the hardness and wear of the coating (Myllymaki [0079]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stephan, as modified by Song, Facchini, or Myllymaki, in further view of Macary (US 2008/0173548 A1).
As to claim 4, Stephan, as modified by Song, Facchini, or Myllymaki, fails to disclose the porosity of the layer.
	Macary discloses using a micro-porous nickel layer (#30).
	Stephan, as modified by Song, Facchini, or Myllymaki, and Macary are of analogous art of providing nickel under layers for corrosion protections.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the nickel layer of Stephan, as modified by Song, Facchini, or Myllymaki, microporous as taught by Macary because the microporous structure serves to distribute oxidation and avoid concentrated localized degradation (Macary [0022]).
Claims 9, 10, 21-25, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan, as modified by Song, Facchini, or Myllymaki, in further view of Lomasney et al (US 2012/0088118 A1).
As to claims 9, 10, 21, and 22, Stephan, as modified by Song, Facchini, or Myllymaki,  fails to explicitly disclose interposing a first corrosion resistant layers between the substrate and the crack resistant layer where the first corrosion resistant layers comprise zinc, tin, to zn-tn (as required by claims 9 and 10, a second corrosion resistant layer between the crack resistant layer and the wear resistant coating comprising Ni-P, nickel, zinc, tin tin-zinc, and zinc-nickel. Stephan further discloses having a zinc layer on the substrate initially (Claim1 step a).
	Lomasney discloses applying multilayer coatings instead of a homogenous coating, where the multilayer coatings are corrosion resistant multi-layer coatings (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art to have made the zinc to nickel coating of Stephan, as modified by Song, Facchini, or Myllymaki,  a “first corrosion resistant layer” and nickel to nickel layer of Stephan, as modified by Song, Facchini, or Myllymaki, a “Second corrosion resistant layer” into multi-layer structures as taught by Lomansey in order to further provide nanolaminate multilayer coatings between the crack/wear resistant layer which will further enhance the corrosion resistance of layers (Lomansey [0009]-[0010]).

As to claims 23-25, 28, 30, and 31, Stephan discloses a non-line-of-sight (NLOS) coating process (title) for a substrate having first and second transverse surfaces where the second surface lacks a LOS for depositional processing (this phrase is interpreted as applied via MPEP 2111.02 II), the NLOS coating process comprising: 

	applying a wear-resistant coating to the crack-resistant interlayer coating by electrolytic or electroless plating. (claim 1 step c with hard particles in claim 3 of Ni where the hard particles are cited col. 3 lines 24-29).
	wherein the first surface defines plane (top surface of 13) and the substrate defines a ore hole recessed into the such substrate from the plane and the second surface is an interior facing surface of the bore hole continuously from the plane of the first surface to an interior end of the bore hole (surface 14 to opposite face of 12). 
	Stephan is concerned with protecting aluminum substrate (col. 1 lines 14), but fails to disclose  wherein the crack-resistant interlayer coating comprises at least one of zinc (Zn), tin (Sn), tin-zinc (Sn-Zn), silver (Ag), indium (In), bismuth (Bi), gold (Au), lead (Pb), cadmium (Cd) and aluminum (Al) and wherein the wear-resistant coating further comprises boron nitride (BN), cubic BN, diamonds or chromium carbide (Cr3Cj).
	Song discloses a crack-resistant interlayer coating comprises zinc ([0027]).	Facchini discloses hard particles for use in electroplating compositions comprising diamonds or boron nitride ([0047]). Myllymaki discloses wherein examples of hard particles are diamons or chromium carbide ([0079]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the crack resistant inner layer of zinc as taught by Song in the coating of Stephan because it improves the resistance to cracking and corrosion of the substrate (Song [0027]). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used hard particles such as diamonds, boron nitride, or chromium 
	Stephan, as modified by Song, Facchini, or Myllymaki, fails to explicitly disclose interposing a first corrosion resistant layers between the substrate and the crack resistant layer where the first corrosion resistant layers comprise zinc, tin, to zn-tn (as required by claims 23 and 31, a second corrosion resistant layer between the crack resistant layer and the wear resistant coating comprising Ni-P, nickel, zinc, tin tin-zinc, and zinc-nickel (as required by claims 30 and 31. Stephan further discloses having a zinc layer on the substrate initially (Claim1 step a).
	Lomasney discloses applying multilayer coatings instead of a homogenous coating, where the multilayer coatings are corrosion resistant multi-layer coatings (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art to have made the zinc to nickel coating of Stephan, as modified by Song, Facchini, or Myllymaki,   a “first corrosion resistant layer” and nickel to nickel layer of Stephan, as modified by Song, Facchini, or Myllymaki,   a “Second corrositon resistant layer” into multi-layer structures as taught by Lomansey in order to further provide nanolaminate multilayer coatings between the crack/wear resistant layer which will further enhance the corrosion resistance of layers (Lomansey [0009]-[0010]).



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stephan, as modified by Song, Facchini, or Myllymaki, and Lomasney, in furhter view of Macary (US 2008/0173548 A1).
As to claim 26, Stephan, as modified by Song, Facchini, or Myllymaki, and Lomasney fails to disclose the porosity of the layer.
	Macary discloses using a micro-porous nickel layer (#30).
	Stephan, as modified by Song, Facchini, or Myllymaki, and Lomasney and Macary are of analogous art of providing nickel under layers for corrosion protections.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the nickel layer of Stephan, as modified by Song, Facchini, or Myllymaki, and Lomasney microporous as taught by Macary because the microporous structure serves to distribute oxidation and avoid concentrated localized degradation (Macary [0022]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LOUIS J RUFO/Primary Examiner, Art Unit 1795